Citation Nr: 0028302	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
major seizure disorder, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to July 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the RO.  

The Board remanded this matter for additional development of 
the record in January 1999.  



REMAND

The veteran contends that her service-connected seizure 
disorder is more severe than the current rating indicates.  
As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

When a veteran submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

In connection with a March 1997 VA examination, it was noted 
that the veteran had been experiencing occasional orbital 
headaches and visual spots that might have been related to 
seizure activity.  The veteran has asserted in connection 
with his appeal that the service-connected seizure disability 
has worsened over the years.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in January 1999 for 
purposes of, among other things, affording the veteran a VA 
examination in order to determine the current severity of her 
service-connected major seizure disorder, to include an 
assessment of the likely etiology of her claimed orbital 
headaches and visual disturbances.  

Based on the reports submitted, the examining physician 
failed to follow the directives of the January 1999 remand 
order.  It is unclear from the record whether the veteran's 
claims file was reviewed in conjunction with the examination.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran must be afforded another examination 
so as to obtain an informed medical opinion as to the current 
severity of her service-connected major seizure disorder.  In 
addition, all medical records should be obtained for review.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated her for 
her major seizure disorder and the 
orbital headaches and visual disturbances 
since 1982.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  

2.  The veteran should then be scheduled 
for a VA examination by an appropriate 
specialist to determine the current 
severity of her service-connected major 
seizure disorder, to include an 
assessment of the likely etiology of the 
claimed orbital headaches and visual 
disturbances as well as any other 
reported symptoms, including seizure 
activity, that the examiner concludes may 
be associated with the veteran's service-
connected seizure disorder.  All 
indicated testing in this regard should 
be completed.  The claims folder must be 
made available to the examiner for review 
in connection the examination.  The 
examiner should report detailed findings 
and provide a complete rationale for all 
opinions expressed.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then she and her representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



